416 F.2d 1332
UNITED STATES of America, Plaintiff-Appellee,v.Lanny Gold ARBUCCI, Defendant-Appellant.
No. 27832 Summary Calendar.
United States Court of Appeals Fifth Circuit.
October 10, 1969.

Richard D. Naylor, Pecos, Tex., for defendant-appellant.
Seagal V. Wheatley, United States Atty., San Antonio, Tex., Romualdo Cesar Caballero, Asst. U. S. Atty., El Paso, Tex., for plaintiff-appellee.
Before GEWIN, DYER and CARSWELL, Circuit Judges.
PER CURIAM:


1
Arbucci appeals from a judgment entered upon a jury conviction of aiding and abetting the transportation in interstate commerce of a stolen automobile in violation of 18 U.S.C.A. § 2312. We affirm.1


2
Although Arbucci insists that the District Judge improperly charged the jury on the issue of "aiding and abetting" and erroneously refused instructions submitted by him, we have considered the charge as a whole and have concluded that no prejudicial error is contained therein. Gurleski v. United States, 5 Cir. 1968, 405 F.2d 253; United States v. Birnbaum, 2 Cir. 1967, 373 F.2d 250, cert. denied, 389 U.S. 837, 88 S.Ct. 53, 19 L.Ed. 2d 99. The judgment is therefore affirmed.



Notes:


1
 Pursuant to new Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writingSee Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804.